EXHIBIT 10.1
DURA AUTOMOTIVE SYSTEMS, INC.
SECTION 16 OFFICER/SENIOR EXECUTIVE EMPLOYMENT TERM SHEET AGREEMENT
Dura Automotive Systems, Inc. (“Company”) hereby employs the individual(s)
listed on the attached Exhibit A (“Executive”) in the job positions listed in
the same Exhibit, subject to the terms set forth in this document, as well as
all other documents referenced herein.

  1.   Job Position: Executive’s employment with Company shall commence on the
date reflected next to his/her name in the attached Exhibit A. Executive shall
be employed and shall work in a full-time capacity in the job position reflected
next to his/her name in the attached Exhibit A. Except for the position of
President & Chief Executive Officer, all other Executives shall report to the
Company’s President & Chief Executive Officer; the Company’s President & Chief
Executive Officer shall report directly to the Board of Directors. Executive
shall be based out of Company’s global headquarters office, currently located in
Rochester Hills, MI, unless otherwise agreed. Executive’s job duties shall be
similar to those of similarly-situated executives in public companies, including
but not limited to the duties of his/her immediate Dura predecessor, and as
otherwise directed from time to time by the Company’s President & Chief
Executive Officer and/or Board of Directors. Executive shall devote all of
his/her time, attention, knowledge, and skill solely and exclusively to the
business and interests of the Company, and the Company shall be entitled to all
benefits and profits arising from or incident to any and all work, services, and
advice of Executive; provided, however, that Executive shall not be precluded
from devoting personal time to personal investments or from serving in outside
director and/or advisory positions, as long as such positions do not conflict
with Executive’s ability to fully perform his/her duties for the Company and as
long as such positions are approved in writing in advance by the Company’s Board
of Directors.     2.   Base Salary: Executive shall be paid a gross annual base
salary of the amount reflected next to his/her name in the attached Exhibit A,
less customary and statutory withholdings and deductions (“Base Salary”). The
Base Salary shall be paid in accordance with the Company’s normal payroll
practices and cycles, and may be reviewed and adjusted from time to time by the
Company’s Board of Directors.     3.   Sign-On Bonus: At the sole discretion of
the Company’s Board of Directors, Executive may be offered a one-time lump sum
sign-on bonus in the gross amount reflected next to his/her name in the attached
Exhibit A; provided, however, that this sign-on bonus is being paid as an
advance and is not earned or accrued until Executive completes the first twelve
(12) calendar months of employment without his/her employment ending for any
reason (including Executive voluntarily resigning) other than the Company
terminating him/her without Cause (as Cause is later defined in this document),
and if Executive’s employment ends prior to the conclusion of this first twelve
(12) month period (other than if the Company terminates him/her without Cause),
then Executive shall be immediately obligated to repay the full gross amount of
this sign-on bonus to the Company within one (1) month of the employment
cessation, unless the Company in its sole discretion forgives this obligation
via a signed, written document. Executive agrees and permits the Company to
deduct this amount from his/her final paycheck and any additional compensation
amounts owed to Executive by the Company.     4.   Annual Performance Bonus: For
each calendar year commencing on or after January 1, 2009, Executive will be
eligible to earn an annual performance-based cash bonus (“Annual Performance
Bonus”) based upon achievement of the Company’s performance plan, with a target
award potential as indicated in Exhibit A as a percent of Base Salary upon
achievement of 100% of the Company’s performance plan. The terms of the Annual
Performance Bonus shall be as set forth in the Company’s written bonus plan
(attached hereto as Exhibit B), as amended by the Company from time to time. The
Annual Performance Bonus, if any, will be paid to Executive following the end of
the relevant calendar year, and no later than March 15 immediately following the
end of the calendar year in which the Annual Performance Bonus was earned.

 



--------------------------------------------------------------------------------



 



  5.   Flexible Perquisites: Executive shall be paid an annual flexible
perquisite in the gross amount reflected next to his/her name in the attached
Exhibit A, less customary and statutory withholdings and deductions (provided,
however, that business use of the auto and club shall be treated as direct
reimbursement and thus non-taxable, unless current tax law changes and requires
the Company to treat it otherwise). This flexible perquisite shall be paid and
administered in accordance with the Company’s written flexible perquisite plan
(attached hereto as Exhibit C), as amended by the Company from time to time.
This program provides reimbursement for expenses, such as company auto, country
club membership or other memberships, financial counseling, auxiliary life
insurance, and a short list of other allowable expenses.     6.   Equity:
Executive shall be eligible to participate in the Company’s Equity Incentive
Plan, subject to and in accordance with its terms.     7.   Change of Control:
Executive shall be entitled to Change of Control rights and benefits identical
to those set forth in existing Change of Control agreements between the Company
and existing Section 16 officers/senior executives, and which were previously
approved and adopted by the Company’s Board of Directors upon the Company’s
May 13, 2008 approved exit from bankruptcy restructuring. To the extent that the
terms of such Change of Control Agreements vary from Section 16 officer/senior
executive to Section 16 officer/senior executive, then each Section 16
officer/senior executive shall be deemed to have the best of terms between the
variances.     8.   Vacation and Holidays: Executive shall accrue paid
vacation/personal time and shall be entitled to paid holidays pursuant to the
Company’s vacation and holiday policy (attached hereto as Exhibit D), as amended
by the Company from time to time. Currently, Executive shall accrue paid
vacation/personal time off at the pro rata rate of fifteen (15) days per year
and shall be entitled to ten (10) paid holidays per year on the dates listed in
Exhibit D.     9.   Benefits: Executive will be entitled to participate in the
Company’s customary executive employee benefits, including but not limited to
all benefits and group insurance provided by the Company to similarly-situated
executives.     10.   At-Will Employment: Executive’s employment with the
Company is and shall be at all times at-will in nature. Either Executive or the
Company can end the employment relationship at any time with or without notice,
and with or without reason. Notwithstanding the foregoing, if Executive resigns
employment or if the Company terminates Executive’s employment for any reason
other than Cause (as defined herein), then Executive and Company, respectively,
shall be required to give the other a minimum of three (3) months advance
written notice.     11.   Severance: If the Company involuntarily terminates
Executive’s employment for any reason other than Cause (as defined herein), then
Company shall pay Executive a one-time severance payment in the gross amount
reflected next to his/her name in the attached Exhibit A. Except for any delay
in payment required by Code Section 409A, this severance payment shall be paid
out over regular Company payroll for the length of time that Executive would
have earned the same amount as Base Salary and target Annual Performance Bonus
had his/her employment not been terminated — e.g., if the severance amount were
100% of Base Salary, then the severance would pay out over a one (1) calendar
year period. This severance payment shall be expressly conditioned on Executive
executing and delivering a full waiver and release of all claims against the
Company in a form as attached hereto as Exhibit E, and on Executive continuing
to comply with all obligations that per their terms survive employment
termination, including but not limited to the restrictive covenants contained in
Section 13 herein. For purposes of this Section 11, Cause shall be defined as
any of the following:

  a.   Executive’s death;     b.   Executive’s disability (defined as
Executive’s inability to perform his/her essential job duties for a consecutive
period of 180 calendar days);

 



--------------------------------------------------------------------------------



 



  c.   Executive commits, is indicted of, or is convicted of, or admits, plea
bargains, enters a plea of no contest or nolo contendere to, any felony of any
kind or a misdemeanor, or violates any laws, involving fraud, dishonesty or an
act of moral turpitude;     d.   Executive materially breaches this Agreement or
any other agreement to which the Executive and the Company are parties;     e.  
Executive materially violates any written Company policy, regardless of whether
within or outside the scope of his/her authority;     f.   Executive commits
willful or intentional misconduct, gross negligence, or dishonest, fraudulent or
unethical behavior, or other conduct involving serious moral turpitude in the
performance of his/her duties hereunder;     g.   Executive fails or refuses to
materially comply (to the best of his/her ability) with a specific direction of
the Company, unless the Executive reasonably and in good faith believes such
specific direction to be unlawful (in which case the Company’s termination of
the Executive’s employment shall not be for Cause under this provision); or    
h.   Executive engages in any conduct which breaches his/her fiduciary duty to
the Company, which materially injures the integrity, character or reputation of
the Company or which impugns Executive’s own integrity, character or reputation
so as to cause Executive to be unfit to act in the capacity of an executive
officer of the Company.

      A termination of employment by the Company for Cause (other than death or
disability) under this Section 11 shall be effectuated by the Board giving the
Executive written notice of the termination within thirty (30) calendar days of
the event constituting Cause, or such longer period as the parties may agree,
setting forth in reasonable detail the specific conduct of the Executive that
constitutes Cause, the specific provisions of this term sheet/agreement on which
the Company relies and, to the extent such Cause is susceptible to cure,
providing the Executive with a thirty (30) calendar day cure period. If the
Executive fails or is unable to remedy the condition within such thirty (30) day
cure period, then the Company may terminate the Executive’s employment within
thirty (30) calendar days following expiration of the cure period, and if the
Company fails to so terminate the Executive’s employment, then any subsequent
termination based upon the same underlying facts shall not constitute a
termination for Cause under this Section 11.     12.   D&O Insurance: While
employed pursuant to this term sheet/agreement, Executive will be covered by the
Company’s D&O insurance policy in accordance with its terms, including full hook
and tail coverage for covered claims arising out of events prior to and during
his employment. In addition, the Company shall indemnify Executive pursuant to
the provisions contained in the Company’s bylaws, as amended from time to time.
    13.   Restrictive Covenants: Executive will be subject to standard
confidentiality (trade secret)/non-compete/non-solicitation covenants during his
employment, and regarding confidentiality (trade secrets) forever thereafter,
but regarding non-compete/non-solicitation for a period of twelve (12) months
immediately following the end of employment with the Company (for any or no
reason). Executive will agree to a standard non-disparagement covenant as to the
Company, its Board, and Section 16 Officers, during employment and forever
thereafter.     14.   Miscellaneous: This term sheet/agreement will be governed
by Michigan law, will be adjudicated exclusively within the State of Michigan,
and will supersede and replace any prior or other promises or agreements or
documents between Executive and anyone concerning the subject matter of this
term sheet, including but not limited to any promises or agreements by or with
the Company or its Board of Directors; provided, however, that all Exhibits
hereto and all plans or documents referenced herein are expressly incorporated
and not superseded by this term sheet/agreement (which include but are not
limited to Exhibits A-E hereto, as well as the above-referenced Change of
Control agreements). This

 



--------------------------------------------------------------------------------



 



      term sheet/agreement cannot be amended, except by a written document
signed by the parties below and expressly referencing this term sheet. Executive
agrees that his/her services cannot be assigned and are personal to him/her.

         
ACCEPTED AND AGREED:
       
 
       
/s/ Jeffrey M. Stafeil
 
Executive
  October 30, 2008    
 
       
ACCEPTED AND AGREED:
       
 
       
Dura Automotive Systems, Inc.
       
 
       
By: /s/ Theresa L. Skotak
 
Executive Vice President and
  November 3, 2008    
Chief Administrative Officer
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Amended 10/15/2008
TO
DURA AUTOMOTIVE SYSTEMS, INC.
SECTION 16 OFFICER/SENIOR EXECUTIVE EMPLOYMENT TERM SHEET AGREEMENT

                                              Job               Bonus        
Executive   Start Date   Position   Base Salary   Severance   Target/Max   Sign
Bonus   Flex Perq.
Jeffrey M. Stafeil
  December
1, 2008   EVP &
CFO   $ 500,000     One and one half base & target bonus   100% /
150%

2009 Bonus
will be paid
at minimum
of 100%   $250,000 at
hire
$250,000
March,
2009

to be paid
back if quit
within 12
mos   $ 22,000  
 
                               

 